DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 11/10/2021. Claims 1-3, 5-6, 8, 10, 12-13, and 16 have been amended. Claims 17-20 have been cancelled. Claims 1-16 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.KR10-2019-0167795, filed on 12/16/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a data copy controller configured to control the memory device to perform a data copy operation in claim 10 and a map table manager configured to store a map table for matching logical and physical addresses of the plurality of memory blocks in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the examiner’s response set forth below.
(1)Applicant contends that “The Applicant respectfully believes that requiring the “first page” in claims 1 and 12 to be a page which shares a predetermined word line, is functionally the same as how a “first page” is described in specification paragraph [0069] using fewer words.”
The Examiner respectfully disagrees. During the interview conducted on November 03, 2021, the Applicant indicated that the first page recited in the claimed invention is part of a three-dimensional memory cell structure while Lin discloses a two-dimensional memory cell array. Since claims 1 and 12 have been amended with the new limitation “the first pages being pages that share a predetermined word line with a page in which a read fail has occurred” without mentioning any specific three-first page” in claims 1 and 12 as any memory pages that share a predetermined word line with a page which a read fail has occurred. Although the claims are interpreted in light of the specification, limitations from the specification should not be read in the claims.
(2) Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(2) Another iteration of claim analysis has been made. Refer to the corresponding section of the claim analysis below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 10,204,699), hereinafter Lin in view of Shalvi et al. (US 8,572,311), hereinafter Shalvi, and further in view of Ng et al (US 2015/0149693), hereinafter Ng.
Regarding claim 1, Lin teaches a memory system comprising: 
a memory device including a plurality of memory blocks (Lin, Col.4, lines 19-34,  The storage unit 180 may contain 512 physical blocks); and 
a memory controller (Lin, Col.3, lines 12-52, The system architecture 10 of the flash memory contains a processing unit 110 configured to write data into a designated address of a storage unit 180, and read data from a designated address thereof) configured to control the memory device to perform a data copy operation of moving and storing valid data stored in a selected memory block among the plurality of memory blocks in a target block among the plurality of memory blocks (Lin, Col.5, line 7 – Col.6, line 47, The method is performed when the processing unit 110 loads and executes relevant program code … The processing unit 110 determines that the data of the 0th physical page of this singular physical-block has th physical page of this singular physical-block reaches a predefined level or worse … the processing unit 110 directs the access interface 170 to move/copy the data of the 0th to 1st physical pages of this singular physical-block to empty physical pages of the available physical-block.), 
wherein the memory controller is configured to control the memory device to perform the data copy operation by preferentially selecting weak pages among a plurality of pages included in the selected memory block rather than the other pages (Lin, Col.5, line 56 – Col.6, line 47, a test read is performed on data of the 1st (i.e. the next) physical page of this singular physical-block (steps S635 and S637). When the data of the 0th physical page has not passed the test read (the “No” path of step S637), the data of the 0th to the jth physical pages is moved/copied to empty physical-pages of an available physical-block (step S651); Fig.6, step s651, Move/copy the data of the ith physical page and at least one neighboring physical page to empty physical-page of the available physical block), and
wherein the weak pages comprise first pages, the first pages being pages that share a predetermined word line, with a page in which a read fail has occurred (Lin, Col.5, line 56 –Col.6, line 47, the processing unit 110 determines that the data of the 0th physical page of this singular physical-block has not passed the test read when an error level of the data of the 0th physical page of this singular physical-block reaches a predefined level or worse, or, when the error bits of the data of the 0th physical page of this singular physical-block exceeds a predefined threshold.).  
Lin teaches coping data from weak pages of a first block to a second block. Nevertheless, Lin does not explicitly teach copying valid from the first block to a second 
Lin in view of Shalvi teaches perform a data copy operation of moving and storing valid data stored in a selected memory block among the plurality of memory blocks in a target block among the plurality of memory blocks (Shalvi, Col.17, lines 14-19, system 20 carries out a garbage collection process, which copies valid data from partially-valid blocks (“source blocks”) and stores the data in a compact manner in other blocks (“destination blocks”)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate teachings of Shalvi to copy valid data form a source block to a destination block in order to compact data. A person of ordinary skill in the art would have been motivated to combine the teachings of Lin with Shalvi because it improve efficiency of the system disclosed in Lin by feeing/recycling used memory blocks for storing new data (Shalvi, Col.5, line 62 – Col.6, line 12).
The combination of Lin and Shalvi does not explicitly teach the first pages being pages that share a predetermined word line with a page in which a read fail has occurred, as claimed.
However, the combination of Lin and Shalvi in view of Ng teaches wherein the weak pages comprise first pages, the first pages being pages that share a predetermined word line, with a page in which a read fail has occurred (Ng, [0073], if a logical page of data along a word line in … contains a large number of errors, it may 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lin to incorporate teachings of Ng to identify all pages along the same word line where a defective page is found and relocate data on these pages as well as the data of the defective page since all the pages share a word line are generally affected if one of the pages is defective. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lin with Ng because it improves efficiency and reliability of the storage system disclosed in the combination of Lin by relocating data before it becomes uncorrectable (Ng, [0006]).
Regarding claim 7, the combination of Lin, Shalvi, and Ng teaches all the features with respect to claim 1 as outlined above. The combination of Lin further teaches the memory system of claim 1, wherein the memory controller is configured to: control the memory device to perform a read reclaim operation, when a read count of the selected memory block is equal to or higher than a set count; and control the memory device to perform the data copy operation in the read reclaim operation (Lin, Col.5, lines 7-55, When one or more singular physical-blocks are present (the “Yes” path of step S613), it is determined whether read disturbance has happened in the physical pages of the singular physical-block(s) and data of corresponding physical pages affected by the read disturbance is moved/copied to empty pages of an available physical-block (steps S631 to S653) … When at least a 
Regarding claim 9, the combination of Lin, Shalvi, and Ng teaches all the features with respect to claim 1 as outlined above. The combination of Lin further teaches the memory system of claim 1, wherein the memory device comprises a plurality of semiconductor memories (Lin, Col.3, lines 53-56, The storage unit 180 may contain multiple storage sub-units and each storage sub-unit may be practiced in a single die), wherein the selected memory block and the target block are included in different semiconductor memories (Shalvi, Col.17, lines 31-43, System 20 copies the valid data from the source block in die X to the destination block in die Y.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate teachings of Shalvi to copy valid data from a block in one memory die to another memory die. A person of ordinary skill in the art would have been motivated to combine the teachings of Lin with Shalvi because it improve efficiency of the system disclosed in Lin by feeing/recycling used memory blocks for storing new data (Shalvi, Col.5, line 62 – Col.6, line 12).
Regarding claim 11, the combination of Lin, Shalvi, and Ng teaches all the features with respect to claim 1 as outlined above. The combination of Lin further teaches the memory system of claim 1, wherein the memory controller incudes a map table manager configured to store a map table for matching logical and physical addresses of the plurality of memory blocks (Shalvi, Col.3, lines 46-61, The method includes defining a mapping between logical addresses assigned by the , wherein the map table manager is further configured to update, in the map table, mapping information between the logical and physical addresses, which is changed after the data copy operation is performed (Shalvi, Col.16, lines 38-44, Since the logical-physical address mapping typically changes over time, system 20 typically updates the host with these changes).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate teachings of Shalvi to update a mapping between logical address and physical addresses when changes between mappings occur, such as garbage collection operations. A person of ordinary skill in the art would have been motivated to combine the teachings of Lin with Shalvi because it improve efficiency of the system disclosed in Lin by feeing/recycling used memory blocks for storing new data (Shalvi, Col.5, line 62 – Col.6, line 12).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin, Shalvi, and Ng as applied to claim 1 above, and further in view of Shibata et al. (US 2007/0016723), hereinafter Shibata.
Regarding claim 2, the combination of Lin teaches all the features with respect to claim 1 as outlined above. The combination of Lin does not explicitly teach the memory system of claim 1, wherein the memory controller is configured to control the memory device to read the valid data stored in the weak pages of the selected memory 
However, the combination of Lin in view of Shibata teaches the memory system of claim 1, wherein the memory controller is configured to control the memory device to read the valid data stored in the weak pages of the selected memory block and store the read data in pages adjacent to a source line of the target block in the data copy operation (Shibata, [0105], In a block, a write operation is carried out in pages, starting with the memory cell closest to the source line;  [0286]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lin to incorporate teachings of Shibata to select a page closest to a source line for storing data when data relocation takes place. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lin with Shibata because it improves reliability of the storage system by reducing the effect of coupling of word lines which enables the distribution of the threshold voltage of the memory cells to be narrowed (Shibata, [0242], [0454]).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin, Shalvi, and Ng as applied to claim 1 above, and further in view of Cai et al. (US 2017/0132125), hereinafter Cai.
Regarding claim 3, the combination of Lin teaches all the features with respect to claim 1 as outlined above. The combination of Lin does not explicitly teach the memory system of claim 1, wherein the memory controller is configured to control the 
However, the combination of Lin in view of Cai teaches the memory system of claim 1, wherein the memory controller is configured to control the memory device to perform the data copy operation on the other pages except the weak pages of the selected memory block, after the data copy operation on the weak pages of the selected memory block is completed (Cai, [0108], if it is determined at step 1010 that the selected block has all worst-disturbed pages reclaimed, at step 1055, process 1000 includes determining whether all medium-disturbed pages are reclaimed; Fig.10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lin to incorporate teachings of Cai to reclaim less disturbed pages after reclaiming more disturbed pages. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lin with Cai because it improves efficiency of the system disclosed in the combination of Lin by reducing write amplification and extending effective lifetime of nonvolatile memory devices (Cai, [0118]).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin, Shalvi, and Ng as applied to claim 1 above, and further in view of Shin et al. (US 2018/0018091), hereinafter Shin.
Regarding claim 4, the combination of Lin teaches all the features with respect to claim 1 as outlined above. The combination of Lin further teaches the memory system of claim 1, wherein the memory controller is configured to control the memory device to perform the data copy operation, when the selected memory block is determined as a bad block (Lin, Col.5, line 56 – Col.6, line 47, When a singular physical-block is selected (step S631) … The variable i is initiated as 0 (step S633) and a test read of the 0th physical page of this singular physical-block is performed (step S635) … When the data of the 0th physical page has not passed the test read (the “No” path of step S637), the data of the 0th to the jth physical pages is moved/copied to empty physical-pages of an available physical-block (step S651)). 
The combination of Lin teaches selecting a memory block as a victim block for data migration, nevertheless, the combination of Lin does not explicitly teach the selected memory block is determined as a bad block, as claimed.
However, the combination of Lin in view of Shin teaches the selected memory block is determined as a bad block (Shin, [0110], the controller 130 may decide the page as a failure page. When there are more than a predetermined reference number of failure pages in a memory block, the memory block may be decided as a bad block; Note – a predetermined reference number can be any number).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lin to incorporate teachings of Shin to identify a block as a bad block when a read error has occurred in a page (pages) of the block. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lin with Shin because it 
Regarding claim 5, the combination of Lin, Shalvi, Ng, and Shin teaches all the features with respect to claim 4 as outlined above. The combination of Lin further teaches the memory system of claim 4, wherein, when the page in which the read fail has occurred among the plurality of pages included in the selected memory block is detected, the memory controller is configured to determine the selected memory block as the bad block (Shin, [0110], the controller 130 may decide the page as a failure page. When there are more than a predetermined reference number of failure pages in a memory block, the memory block may be decided as a bad block; Note – a predetermined reference number can be any number).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lin to incorporate teachings of Shin to identify a block as a bad block when a read error has occurred in a page (pages) of the block. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lin with Shin because it improves efficiency of the storage system disclosed in the combination of Lin by reducing deterioration of the utilization efficiency and increasing the reliability of the storage system (Shin, [0071]). 
Regarding claim 6, the combination of Lin teaches all the features with respect to claim 5 as outlined above. The combination of Lin further teaches the memory system of claim 5, wherein the weak pages further comprise second pages which correspond to word lines adjacent to the word line of the page in which the read fail has occurred (Lin, Claim 11, “… when the data of the ith physical page of the singular physical block has not passed the test read, directing the access interface to move or copy data of the ith physical page and at least one neighboring physical-page of the singular physical block to an available physical-block”; Claim 14, wherein the data of the ith physical page is programmed on a first wordline, the neighboring physical-page is programmed on a second wordline and the first wordline is next to the second wordline; Ng, [0071], data may be copied from more than one word line. For example, data may be copied from word lines that are neighbors of the word line containing damaged data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lin to incorporate teachings of Ng to identify all pages along the same word line where a defective page is found and relocate data on these pages as well as the data of the defective page since all the pages share a word line are generally affected if one of the pages is defective. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lin with Ng because it improves efficiency and reliability of the storage system disclosed in the combination of Lin by relocating data before it becomes uncorrectable (Ng, [0006]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin, Shalvi, and Ng as applied to claim 7 above, and further in view of Karr et al. (US 2020/0082890), hereinafter Karr.
Regarding claim 8, the combination of Lin teaches all the features with respect to claim 7 as outlined above. The combination of Lin further teaches the memory system of claim 7, wherein, in the read reclaim operation, the memory controller is configured to determine the selected memory block as a victim block (Lin, Col.5, lines 7-55, In some embodiments of step S611, the processing unit 110 may determine whether a value (also called a read count) of each cell of the read-count table 400 exceeds a threshold, such as 76800, 51200, 25600 or another value set before leaving the factory. When at least a value of one cell exceeds the threshold, the processing unit 110 determines that the physical blocks associated with the cells are singular physical-blocks; Fig.6), and set, as the weak pages, at least one third page adjacent to a bit line among the plurality of pages included in the victim block, at least one fourth page adjacent to a source line, or the third and fourth pages.
The combination of Lin does not explicitly teach set, as the weak pages, at least one third page adjacent to a bit line among the plurality of pages included in the victim block, at least one fourth page adjacent to a source line, or the third and fourth pages, as claimed. 
However, the combination of Lin in view of Karr teaches set, as the weak pages, at least one third page adjacent to a bit line among the plurality of pages included in the victim block (Karr, [0032]), at least one fourth page adjacent to a source line, or the third and fourth pages.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lin to incorporate teachings of Karr to identify a read disturbance impacted page as a weak .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin, Shalvi, and Ng as applied to claim 1 above, and further in view of Shibata (US 2007/0016723), hereinafter Shibata.
Regarding claim 10, the combination of Lin teaches all the features with respect to claim 1 as outlined above. The combination of Lin further teaches the memory system of claim 1, wherein the memory controller comprises a data copy operation controller configured to control the memory device to perform the data copy operation (Ng, [0078], The controller also includes data relocation unit 573 which is configured to relocate data from one or more word line of an MLC block to the SLC blocks; Fig.15), wherein the data copy operation controller controls the memory device to store the valid data stored in the weak pages in pages adjacent to a source line among pages of the target block.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lin to incorporate teachings of Ng to include a relocation unit in a storage controller to relocate data from one block to another block. A person of ordinary skill in the art would have 
The combination of Lin does not explicitly teach wherein the data copy operation controller controls the memory device to store the valid data stored in the weak pages in pages adjacent to a source line among pages of the target block, as claimed.
However, the combination of Lin in view of Shibata teaches wherein the data copy operation controller controls the memory device to store the valid data stored in the weak page in pages adjacent to a source line among pages of the target block (Lin, Col.5, line 7 – Col.6, line 47, The method is performed when the processing unit 110 loads and executes relevant program code … The processing unit 110 determines that the data of the 0th physical page of this singular physical-block has not passed the test read when an error level of the data of the 0th physical page of this singular physical-block reaches a predefined level or worse … the processing unit 110 directs the access interface 170 to move/copy the data of the 0th to 1st physical pages of this singular physical-block to empty physical pages of the available physical-block; Shibata, [0105], In a block).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lin to incorporate teachings of Shibata to select a page closest to a source line for storing data when data relocation takes place. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lin with Shibata because it improves reliability of the storage system by reducing the effect of coupling of .  

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 10,204,699), hereinafter Lin in view of Shalvi et al. (US 8,572,311), hereinafter Shalvi, and further in view of Ng et al. (US 2015/0149693), hereinafter Ng and Cai et al. (US 2017/0132125), hereinafter Cai.
Regarding claim 12, Lin teaches a method for operating a memory system, the method comprising: 
detecting a page in which a read fail occurs in a read operation of a selected memory block (Lin, Col.5, line 56 – Col.6, line 47, When the data of the 0th physical page has not passed the test read (the “No” path of step S637)); 
selecting, as weak pages, pages physically adjacent to the page in which the read fail has occurred (Lin, Fig.6, s651, Move/copy the data of the ith physical page and at least one neighboring physical page to empty physical-page of the available physical block), the weak pages comprising first pages, the first pages being pages that share a predetermined word line with the page in which the read fail has occurred (Lin, Col.5, line 56 –Col.6, line 47, he processing unit 110 determines that the data of the 0th physical page of this singular physical-block has not passed the test read when an error level of the data of the 0th physical page of this singular physical-block reaches a predefined level or worse, or, when the error bits of the data of the 0th physical page of this singular physical-block exceeds a predefined threshold); 
performing a first data copy operation of reading first valid data stored in the selected weak pages and storing the read data in a target block (Lin, Col.2, lines 1-22; Fig.6, s651, Move/copy the data of the ith physical page and at least one neighboring physical page to empty physical-page of the available physical block); and 
performing a second data copy operation of reading second valid data stored in the other pages except the weak pages among a plurality of pages included in the selected memory block and storing the read data in the target block, after the first data copy operation is completed.  
Lin teaches copying data from one page to another page, nevertheless, Lin does not explicitly teach copying valid data from one page to another page. Lin also does not explicitly teach Lin also does not explicitly teach the first pages being pages that share a predetermined word line with a page in which a read fail has occurred, and performing a second data copy operation of reading second valid data stored in the other pages except the weak pages among a plurality of pages included in the selected memory block and storing the read data in the target block, after the first data copy operation is completed, as claimed.
However, Lin in view of Shalvi teaches performing a first data copy operation of reading first valid data stored in the selected pages and storing the read data in a target block (Shalvi, Col.17, lines 14-19, system 20 carries out a garbage collection process, which copies valid data from partially-valid blocks (“source blocks”) and stores the data in a compact manner in other blocks (“destination blocks”)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate 
The combination of Lin does not explicitly teach the first pages being pages that share a predetermined word line with a page in which a read fail has occurred, and performing a second data copy operation of reading second valid data stored in the other pages except the weak pages among a plurality of pages included in the selected memory block and storing the read data in the target block, after the first data copy operation is completed, as claimed.
However, the combination of Lin in view of Ng teaches the weak pages comprising first pages, the first pages being pages that share a predetermined word line with a page in which a read fail has occurred (Ng, [0073], if a logical page of data along a word line in … contains a large number of errors, it may be assumed that other logical pages along the same word line are similarly affected. For example, if read disturbance shifts threshold voltage distributions of cells along a word line then all logical pages along the word line are generally affected).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lin to incorporate teachings of Ng to identify all pages along the same word line where a defective page is found and relocate data on these pages as well as the data of the defective page since all the pages share a word line are generally affected if one of the 
The combination of Lin does not explicitly teach performing a second data copy operation of reading second valid data stored in the other pages except the weak pages among a plurality of pages included in the selected memory block and storing the read data in the target block, after the first data copy operation is completed, as claimed
However, the combination of Lin in view of Cai teaches performing a second data copy operation of reading second valid data stored in the other pages except the weak pages among a plurality of pages included in the selected memory block and storing the read data in the target block, after the first data copy operation is completed (Cai, [0108], if it is determined at step 1010 that the selected block has all worst-disturbed pages reclaimed, at step 1055, process 1000 includes determining whether all medium-disturbed pages are reclaimed; Fig.10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lin to incorporate teachings of Cai to reclaim less disturbed pages after reclaiming the more disturbed pages. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lin with Cai because it improves efficiency of the system disclosed in the combination of Lin by reducing write amplification and extending effective lifetime of nonvolatile memory devices (Cai, [0118]).
Regarding claim 13, the combination of Lin, Shalvi, Ng, and Cai teaches all the features with respect to claim 12 as outlined above. The combination of Lin further teaches the method of claim 12, wherein the weak pages further comprises second pages which correspond to word lines adjacent to a word line of the page in which the read fail has occurred (Lin, Claim 11, “… when the data of the ith physical page of the singular physical block has not passed the test read, directing the access interface to move or copy data of the ith physical page and at least one neighboring physical-page of the singular physical block to an available physical-block”; Claim 14, wherein the data of the ith physical page is programmed on a first wordline, the neighboring physical-page is programmed on a second wordline and the first wordline is next to the second wordline; Ng, [0071], data may be copied from more than one word line. For example, data may be copied from word lines that are neighbors of the word line containing damaged data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lin to incorporate teachings of Ng to identify all pages along the same word line where a defective page is found and relocate data on these pages as well as the data of the defective page since all the pages share a word line are generally affected if one of the pages is defective. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lin with Ng because it improves efficiency and reliability of the storage system disclosed in the combination of Lin by relocating data before it becomes uncorrectable (Ng, [0006]).
Regarding claim 16, the combination of Lin, Shalvi, Ng, and Cai teaches all the features with respect to claim 12 as outlined above. The combination of Lin further teaches the method of claim 12, further comprising, after the second data copy operation is completed, updating mapping information of the first valid data and the second valid data (Shalvi, Col.16, lines 38-44, Since the logical-physical address mapping typically changes over time, system 20 typically updates the host with these changes).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate teachings of Shalvi to update a mapping between logical address and physical addresses when changes between mappings occur, such as garbage collection operations. A person of ordinary skill in the art would have been motivated to combine the teachings of Lin with Shalvi because it improve efficiency of the system disclosed in Lin by feeing/recycling used memory blocks for storing new data (Shalvi, Col.5, line 62 – Col.6, line 12).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin, Shalvi, Ng, and Cai as applied to claim 12 above, and further in view of Shin et al. (US 2018/0018091), hereinafter Shin.
Regarding claim 14, the combination of Lin teaches all the features with respect to claim 12 as outlined above. The combination of Lin does not explicitly teach the method of claim 12, further comprising determining the selected memory block as a bad 
However, the combination of Lin in view of Shin teaches the method of claim 12, further comprising determining the selected memory block as a bad block, when the page in which the read fail has occurred is detected in the read operation of the selected memory block (Shin, [0110], the controller 130 may decide the page as a failure page. When there are more than a predetermined reference number of failure pages in a memory block, the memory block may be decided as a bad block; Note – a predetermined reference number can be any number).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lin to incorporate teachings of Shin to identify a block as a bad block when a read error has occurred in a page (pages) of the block. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lin with Shin because it improves efficiency of the storage system disclosed in the combination of Lin by reducing deterioration of the utilization efficiency and increasing the reliability of the storage system (Shin, [0071]). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin, Shalvi, Ng, and Cai as applied to claim 12 above, and further in view of Shibata et al. (US 2007/0016723), hereinafter Shibata.
Regarding claim 15, the combination of Lin teaches all the features with respect to claim 12 as outlined above. The combination of Lin does not explicitly teach the 
However, the combination of Lin in view of Shibata teaches the method of claim 12, wherein performing the first data copy operation comprises reading the first valid data and storing the read data in pages adjacent to a source line among a plurality of pages included in the target block (Shibata, [0105], In a block, a write operation is carried out in pages, starting with the memory cell closest to the source line; [0286]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lin to incorporate teachings of Shibata to select a page closest to a source line for storing data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lin with Shibata because it improves reliability of the storage system by reducing the effect of coupling of word lines which enables the distribution of the threshold voltage of the memory cells to be narrowed (Shibata, [0242], [0454]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NANCI N WONG/Primary Examiner, Art Unit 2136